DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Currently, claims 1-24 are pending.
The indicated allowability of claims 8, 13-17, 22-24 is withdrawn in view of the newly discovered reference(s) to US 3,835,854 to Jewett and US 2005/0197623 to Leeflang et al.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 13-17, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,835,854 to Jewett.
Regarding claim 8, Jewett teaches an apparatus (device 10 for inserting a catheter into a body, Abstract, Figs. 2-7), comprising:
a housing (frame or housing member 18, Fig. 3; col. 2, In 15-19) having a first port (passageway 30, Fig. 1, 3; col. 2, In 21-23) and a second port (passageway 42, Fig. 1, 3; col. 2, In 27-29), the second port being coupleable to an indwelling vascular access device (needle 40 extends through passageway 42, Fig. 1,3; col. 2, In 27-29; needle inserted into blood vessel, col. 2, In 44-46);
a catheter (flexible catheter 26, Fig. 1, 3; col. 2, In 19-23) having a proximal end portion (proximal end within conical portion 28 received in passageway 30, Fig. 1,3; col. 2, In 20-23) and a distal end portion (opposing distal end extending through needle 40, Fig. 1,3), the catheter at least partially disposed in the housing (Fig. 1, 3) such that the proximal end portion is received by the first port (proximal end within conical portion 28 received in passageway 30, Fig. 1, 3; col. 2, In 20-23); and an actuator partially disposed in the housing (drive means 52, Fig. 1-3; col. 2, In 44-59), the actuator defining an inner channel (channel between rollers 56 and 58 which receives catheter 26, Fig. 5) the actuator and the housing collectively defining an outer channel (portion of channel 
Regarding claim 13, Jewett teaches the apparatus of claim 8, wherein the actuator has a first engagement structure and a second engagement structure disposed in the housing (rollers 56, 58, respectively, Fig. 1, 3), the first engagement structure having an outer surface (surface defined by gears 60, Fig. 5) and an inner surface (surface defined by roller 56, Fig. 5), the second engagement structure having an outer surface (surface defined by gears 62, Fig. 5) and an inner surface (surface defined by roller 58, Fig. 5), a first portion of the outer channel being defined between the outer surface of the first engagement structure and an inner surface of the housing (channel 32 defined between surface of gear 6 and inner wall of housing 18, Fig. 3-4), a second portion of the outer channel being defined between the outer surface of the second engagement structure and the inner surface of the housing (channel 34 defined between surface of gear 62 and inner wall of housing 18, Fig. 3-4), and

Regarding claim 14, Jewett teaches the apparatus of claim 13, wherein the catheter in the first position extends from the first port, through the first portion of the outer channel, through the inner channel, through the second portion of the outer channel, and to the second port (Fig. 1, 3).
Regarding claim 15, Jewett teaches the apparatus of claim 14, wherein the actuator is rotated between a first angular position and a second angular position (rotate knob 63 from first position to second position, col. 2, In 56-59), the actuator in the first angular position having an orientation relative to the housing such that the catheter extends through the inner channel from a position closer to the second port to a position closer to the first port (catheter extending from second port to first port, Fig. 1, 3).
Regarding claim 16, Jewett teaches the apparatus of claim 15, wherein actuator in the second angular position having an orientation relative to the housing (rotate knob 63 from first position to second position, col. 2, In 56-59) such that the catheter extends through the inner channel from the position closer to the first port to the position closer to the second port (catheter extending from first port to second port, see catheter 26 shown in phantom, Fig. 3).
Regarding claim 17, Jewett teaches a method of using a fluid transfer device (device 10 for inserting a catheter into a body, Abstract, Figs. 2-7; for injection of fluid into patient, col. 3, In 32-35), the fluid transfer device including a housing (frame or housing member 18, Fig. 3; col. 2, In 15-19) with a first port (passageway 30, Fig. 1, 3; col. 2, In 
coupling the second port of the fluid transfer device to an indwelling vascular access device (needle 40 extends through passageway 42, col. 2, In 28-30; needle 40 removably coupled to housing 18, col. 3, In 18-22);
rotating the actuator an angular distance about a central axis defined by the housing (upon rotation of knob 63 the gears 60 and 62 and roller members 56 and 58, connected thereto respectively, will rotate to force catheter 26 through the needle 40, col. 2, In 56-60; axis of knob 63, Fig. 2, 4-5); and
advancing, in response to the rotating the actuator, a distal end portion of the catheter a linear distance from a first position to a second position (drive means 52...comprises two roller members 56 and 58 which act upon catheter 26 so that, upon rotation of said rollers, the catheter is driven in the desired direction, col. 2, In 44-59), the distal end portion of the catheter being in the housing when the catheter is in the first position (catheter 26 is moved from chamber 24 through needle 40 once the needle has been inserted into the blood vessel of a patient by a drive means 52, col. 2, In 44-51; chamber 26 is within the housing, Fig. 1, 3), the distal end portion of the catheter being advanced linearly in a direction orthogonal to the central axis through the second port and the indwelling vascular access device as the catheter is moved to the second 
Regarding claim 22, Jewett teaches the method of claim 17, wherein the rotating the actuator the angular distance includes rotating the actuator 180degrees about the central axis from a first orientation relative to the housing to a second orientation relative to the housing (rotation of the knob 63, col. 2, In 56-60, to fully extend the catheter, col. 4, In 13-19; knob 63 must at least rotate 180 degrees to fully advance the catheter).
Regarding claim 23, Jewett teaches the method of claim 17, further comprising: supporting the portion of the catheter within the housing during the advancing the distal end portion of the catheter the linear distance (supported between rollers, Fig. 3, 5).
Regarding claim 24, Jewett teaches the method of claim 23, wherein the support is tangential to an axial force exerted along the portion of the catheter within the housing (Fig. 3-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewett in view of US 2005/0197623 to Leeflang et al.
Regarding claim 12, Jewett teaches the apparatus of claim 8, wherein the proximal end portion of the catheter is fixedly coupled to the first port (proximal end within conical portion 28 received in passageway 30, Fig. 1,3; col. 2, In 20-23; fixedly coupled, col. 2, In 44-51), the first port being coupled to a fluid reservoir [via a secondary catheter, the secondary catheter being] in fluid communication with the proximal end portion of the catheter (A syringe 68 comprising a reservoir 69 and plunger 70 has a conical stopper portion 71 adapted to be received within conical member 28 and provide an air tight fit. Syringe 68 carries needle 72 adapted to extend into catheter 26 for injection of fluid into the subject through the catheter, col. 3, In 29-35). 
Jewett does not teach the first port is coupled to a second catheter.  Leeflang discloses variable steerable catheters and methods for using them.  Leeflang teaches an access port (38) provided to an accessory lumen (20a) including a connector for providing instruments therethrough, including a syringe, guide catheter, or energy probe, or for allowing a source of fluids, saline, therapeutics, or other therethrough through tubing (not .

Allowable Subject Matter
Claims 1-7 appear in condition for allowance.  
Claims 9-11, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In addition to the statement of reasons for allowance in the action mailed 10/27/2020 with reference to the angular and linear distances of travel, the examiner comments on two additional prior art references, relevant to applicant’s invention.
The first art is to US 2005/0267327 to Iizuka et al., submitted by applicant.  Although Iizuka teaches a treatment tool device which can be fine-tune adjusted, including a ratio of amount of rotation of a roller with respect to an amount of rotation of a dial to adjust the sensitivity of the find-adjustment of the distal end [0079], the examiner finds no teaching that the linear distance of the distal end is greater than the angular distance of the actuator.  No further details are given in Iizuka regarding the ratio, and it cannot be determined which of the two distances are greater, or if the ratio is simply 1:1.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELISSA A SNYDER/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783